Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
Applicant’s amendment filed 12/2/2022 has been received and entered.  Claims 1 and 25 have been amended, and claims 4-20, 22-24, 27-30 have been cancelled.
Claims 1-3, 21, 25, 26 and 31 are pending.

Petition for PPH
The petition filed under 37CFR1.102a on 4/13/2020 was GRANTED (see paper mailed 4/20/2020).  
Applicant’s response filed 12/9/2021 to the final mailed 9/9/2021 did not require an extension of time.

Election/Restriction
Applicant’s election without traverse of the species of APOBEC with the signature of TpCpN to TpApN and a data source of whole genome sequencing in the reply filed on 7/20/2020 was acknowledged.  As noted previously, in the initial search it did not appear to be an undue burden to examine the class of enzymes and consequently the corresponding signatures, and the restriction between the signatures was withdrawn.
In prosecution, the claims were amended from a computer implemented method for predicting outcome, to a method of treatment of cancer; and to advance prosecution a switch in invention is being permitted since in part the claims still recited and require similar steps of assessing the read data that were previously examined.
With respect to the election of species, claim embodiments drawn to POLE and other sources of sequence data are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/20/2020. 
No new arguments nor comments are made in Applicant’s response regarding the restriction of record.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1-3, 21, 25, 26 and 31 are currently under examination.
Priority
This application filed 2/22/2019 is a national stage filing of PCT/US2017/048629 filed 8/25/2017, which claims benefit to US provisional application 62/379700 filed 8/25/2016.
Applicants have not commented on the summary of priority in the instant response.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3, 21, 25, 26 and 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the limitations of how ‘over-expression of a plurality of genes’ is obtained from sequence data is withdrawn.
One part of read data obtained from whole genome transcriptome sequencing is the number or reads for a given gene, and the ability associate the quantity of reads with expression levels.  The amendment to the claims to provide for more specific steps has addressed he basis of the rejection.

Claims 1-3, 21, 25, 26 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the claims appear are unclear and appear to be incomplete for the requirement of cfDNA and cfRNA sequence data and proteomics data in the first step, but no use of the information in the remaining steps of the claims.  Additionally, omics data is provided the final step requires that vaccines targeting neoepitopes and NK cells targeting the neoepitopes are a provided therapy, however there is no indication of what these are given the preceding steps or how they are obtained for the practice of the last step of treatment required of the claims.
More clearly setting forth steps for the use of the information obtained in the analysis or the deletion of the limitations, and providing the basis of what treatment in contemplated or steps which provide for the necessary epitopes for treatment given the analysi would address the basis of the rejection.
	
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 21, 25, 26 and 31 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is withdrawn.  
Claim analysis
Independent claim 1 has been amended and still is now directed to a method to treat cancer with immune therapy based on the status identified in information data about the genome.  Specifically, as amended the claims require obtaining specific types of sequence data from a tumor and normal sample from a cancer patient, and analysis steps for obtaining the mutational signatures, MSI and over expression of a plurality of specific checkpoint inhibitor genes, then broadly treating the patient with immune therapy targeting neoepitopes with a vaccine and NK cells.
For purposes of the 101 analysis, the amendments have clarified the basis of the information and analysis performed, however there is no necessary correlation with what is observed and final treatment step (portion indicating requirements for treatment have been deleted in prosecution), and treatment requires generically ‘neoepitopes’ without an indication where these are derived.  For purposes of analysis, the steps for ‘obtaining’ omics data comprising sequence reads have been amended to be active steps and considered additional elements under step 2B.  Review of the specification and art of record provides that such methods were known and conventionally used to provide sequence reads (see [0020]-[0021] citing prior applications for example).
For step 1 of the 101 analysis, the claims as amended are found to be directed to a statutory category as a process. 
For step 2A of the 101 analysis, the judicial exception of the claims as amended are the steps as they are directed to steps in the analysis of the omics data obtained, and comprise analyzing the omics data and using the data for prediction based on possible correlations or relationships of the information that may be present in the omics data.  The judicial exception is a set of instructions for analysis of omics/sequence data and appears to fall into the category of Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  Upon review of the requirements of the claims, it does not appear that the analysis steps indicated to be a judicial exception can be practically be performed in one’s mind or with the aid of paper.  Accordingly, under step 2A of the 101 analysis, the claims are found to be patent eligible.
For step 2B of the 101 analysis, the independent claim as amended is a method of obtaining several sources of sequence reads and proteomic information, as well as a final step for the treatment in view of the guidance of the specification, based on the possible presence of the correlation of the exome data and ability to target neoepitopes as encompassed by the claims.  The concept a APOBEC signature mutations were known and associated with cancer (see for example Rebhandl et al Leuk 2014 or Zuan et al Carc 2013-of record), as well as mutational load and prognosis relative to cancer progression.    Additionally, the use of immunotherapy for treatment of cancer was an active area of research and was suggested for use in a variety of cancers as associated with MSI identified in the cancer (see Gargiulo et al 2016 -of record). Also, checkpoint inhibitors were known in the art, however the use of the listed checkpoint inhibitors specifically required in conjunction with the other requirements of the claim were not known or routinely performed together.  In view of the evidence of record, it appears that the steps provide for an unconventional combination of limitations not taught in the art of record.  Accordingly, under step 2B of the 101 analysis the claims are found to patent eligible.

Conclusion
No claim is allowed. 
As provided by the art of record and acknowledged in the specification, the methodology to obtain each of the types of information were known and often used in the analysis of cancer biology.  However, the art fails to provide any motivation to provide all these elements together and the specific checkpoint inhibitors listed in the claims.  Further, given the evidence of record, it appears that the combination of all this information provides a better basis of treatment for immune therapy in cancer patient care.  As provided in prosecution, given the teachings of Le et al. (2015), Snyder et al. (2014) and Gubin et al. (2015), it is clear from the art of record that alterations consistent with APOBEC signature, MSI status and changes in expression of checkpoint inhibitor genes could be identified in a variety of cancer/tumors and may even serve to identify possible antigens for immune-therapy; however the art does not demonstrate or support that there is a consistent pattern that would allow identification of any APOBEC signature, determining generally MSI status and quantifying expression of any variety of checkpoint inhibitor genes was proposed wherein it would or could be used for prediction of patient treatment and outcome.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                            /Joseph Woitach/Primary Examiner, Art Unit 1631